Case 0:20-cv-60416-AMC Document 110-40 Entered on FLSD Docket 08/13/2021 Page 1 of 9




                      EXHIBIT 134
Case 0:20-cv-60416-AMC Document 110-40 Entered on FLSD Docket 08/13/2021 Page 2 of 9




            Improving Cloaking Detection Using Search Query
                      Popularity and Monetizability

                      Kumar Chellapilla                                                David Maxwell Chickering
                     Microsoft Live Labs                                                    Microsoft Live Labs
                     One Microsoft Way                                                      One Microsoft Way
                  Redmond, WA, USA 98052                                                 Redmond, WA, USA 98052
                     +1 (425) 707-7575                                                      +1 (425) 703-5426
                 kumarc@microsoft.com                                                     dmax@microsoft.com

 ABSTRACT                                                               MSNBot:
                                                                        msnbot/1.0 (+http://search.msn.com/msnbot.htm)
 Cloaking is a search engine spamming technique used by some
 Web sites to deliver one page to a search engine for indexing          GoogleBot:
 while serving an entirely different page to users browsing the site.   Mozilla/5.0 (compatible; Googlebot/2.1;
 In this paper, we show that the degree of cloaking among search        +http://www.google.com/bot.html)
 results depends on query properties such as popularity and             However, the user-agent strings are not strictly standardized and it
 monetizability. We propose estimating query popularity and             is really up to the requesting application what to include in the
 monetizability by analyzing search engine query logs and online        corresponding message field. For example, it is common for less
 advertising click-through logs, respectively. We also present a        popular Web browsers to mimic the user-agent strings of the
 new measure for detecting cloaked URLs that uses a normalized          dominant browser to ensure a consistent browsing experience.
 term frequency ratio between multiple downloaded copies of Web         Nevertheless, search engine crawlers do identify themselves by a
 pages. Experiments are conducted using 10,000 search queries           name distinct from the ones used by traditional Web browser
 and 3 million associated search result URLs. Experimental results      applications.
 indicate that while only 73.1% of the cloaked popular search
 URLs are spam, over 98.5% of the cloaked monetizable search            A very reliable way of identifying the client requesting a Web
 URLs are spam. Further, on average, the search results for top 2%      page is through its IP address. Some spammers maintain lists of
 most cloaked queries are 10x more likely to be cloaking than           IP addresses used by search engines and identify Web crawlers
 those for the bottom 98% of the queries.                               based on their matching IPs. These IP lists are easily available
                                                                        online and are frequently updated.
 1. INTRODUCTION                                                        The differences between the Web pages served to the search
 Cloaking is a hiding technique [11] used by some Web servers to        engine crawler vs the user typically include: (a) making some text
 deliver one page to a search engine for indexing while serving an      on the page invisible (e.g. white-on-white, very small font size),
 entirely different page to users browsing the site. In short,          (b) using style-sheets to hide text, (c) using javascript to alter
 cloaking is the classic “bait and switch” technique applied to the     page content when loaded in the Web browser, and (d) use of
 Web. The motivation behind cloaking is to distort search engine        javascript or “meta-refresh” to redirect the user to another page.
 rankings in favor of the cloaked page. Cloaking is commonly used
                                                                        Since anyone can be an author on the Web, cloaking practices
 in conjunction with other Web spamming techniques. Spammers
                                                                        naturally create a question of information reliability. Users
 can present the ultimately intended content to the Web users
                                                                        accustomed to trusting print media (newspapers and books) may
 (without traces of spam on the page), and, at the same time, send
                                                                        not be able, prepared or willing to think critically about the
 a spammed document to the search engine for indexing.
                                                                        information obtained from the Web [10]. As a result, most Web
 In order for cloaking to be effective, the Web server must be able     search engines do not approve of cloaking and will permanently
 to detect Web crawler clients reliably. This is typically achieved     ban such sites from their databases.
 by examining the client’s: (a) user-agent string, and (b) IP
                                                                        In this paper, we investigate the distribution of cloaking based
 address. A Web server can identify the Web client using the user-
                                                                        Web spam over two different query categories, namely popularity
 agent header in the HTTP request message. A few examples of
                                                                        and monetizability. Popularity of a query is proportional to the
 user-agent strings are:
                                                                        frequency of occurrence in the search query logs. Monetizability
 Internet Explorer:                                                     can be defined to be proportional to the number of user clicks or
 Mozilla/4.0 (compatible; MSIE 6.0; Windows NT 5.1)                     the amount of revenue generated by user clicks on sponsored ads
                                                                        (paid advertisements) served alongside search results. Most major
                                                                        search engines serve online ads and keep track of their usage
                                                                        statistics. We mine these logs to obtain popularity and
  Copyright is held by the author/owner(s).                             monetizability scores for search queries. In this paper, these
  AIRWeb'06, August 10, 2006, Seattle, Washington, USA.
Case 0:20-cv-60416-AMC Document 110-40 Entered on FLSD Docket 08/13/2021 Page 3 of 9



 scores are used only to extract the top N queries from search and     The overall motivation for most Web spamming approaches is
 ad logs.                                                              monetizability. Simple conversion ratios such as impression-to-
                                                                       click and click-to-sale numbers determine how profitable an
 Section 2 presents some background on Web spam, online
                                                                       online business is. Many businesses can increase business revenue
 advertising, and cloaking. We argue that attracting online users to
                                                                       simply by increasing traffic to their site (all else being the same).
 commercial Web sites for the purposes of increasing their
                                                                       The difference between white hat and black hat SEOs is mostly a
 monetization is a significant source of Web spam. Query
                                                                       difference of means rather than the ends. However, exceptions do
 popularity and monetizability are introduced in Section 3 along
                                                                       exist. For example, Google bombers1 [6] may not be completely
 with strategies for combating Web spam. Sections 4 and 5 present
                                                                       motivated by money. However, we believe that non-monetary
 cloaking detection experiments and their results. Section 6
                                                                       motivations for Web spam are secondary and as a result not as
 concludes with a brief discussion of the experimental results
                                                                       wide spread.
 presented in this paper and potential future work.
                                                                       Similar monetizability arguments have been a rich source of
 2. BACKGROUND AND RELATED WORK                                        robust approaches for fighting e-mail spam [3,7]. Understanding
                                                                       the monetization strategies of common Web spammers and
 2.1 Adversarial Aspects of Web Spam                                   designing approaches that increase their operating costs is a
 One common definition of Web spam [9,11] is: “A Web page              promising approach to combating Web spam.
 created for the sole purpose of attracting search engine referrals
 (to this page or some other “target” page).” Owing to such a broad
 definition, classifying a Web page as spam is inherently
                                                                       2.3 Internet Advertising and the Generalized
 ambiguous. In many cases, determining whether a Web page is           Second Price Auction
 spam (or not) is ultimately a judgment call. For example, some        The search engine is not only a tool for searching the Web, but
 Web pages have very little useful content, are badly formatted,       also an advertising platform for ones business and services of
 and are borderline useless, but are not spam. Some other pages        companies. Search engines sell online advertising through an
 look fine in isolation, but in context are clearly spam.              auction process where advertisers bid for specific keywords and
                                                                       phrases. A brief description of the Generalized Second Price
 Several approaches based on statistical analysis and machine          (GSP) auction [8] is presented below:
 learning have been proposed for detecting spam pages [4,9,12,
 14,19-20]. However, none of them are guaranteed to succeed            When a Web user enters a search query into a search engine, he
 against all spammers. When search engines counteract Web spam         gets back a page with results, containing both the links most
 using these approaches, they simply escalate the arms race: the       relevant to the query and the sponsored links, i.e., paid
 approaches work for a short period of time while the spammers         advertisements. The presentation ensures that ads are clearly
 move to more successful and newer strategies.                         distinguishable from the actual search results. Different searches
                                                                       yield different sponsored links. Advertisers target their ads based
 Detecting Web spam is inherently an adversarial problem. Static       on query keywords and/or phrases. For instance, if a travel agent
 machine learning based approaches do not do well against such         buys the word “Hawaii,” then each time a user performs a search
 adversarial problems. Spam classifiers need to be updated often or    on this word, a link to the travel agent will appear on the search
 should be capable of learning online. Online learning requires a      results page. When a user clicks on the sponsored link, he is sent
 constant source of labeled data which can be expensive. Web           to the advertiser’s Web page. The user click constitutes a referral
 spam is similar to other common adversarial problems such as e-       to the advertiser from the search engine. The advertiser then pays
 mail spam and computer viruses that are contained but are not         the search engine for referring the user, hence the name—“pay-
 likely to be solved in the near future. The best systems              per-click” pricing.
 continuously monitor performance and frequently update
 themselves.                                                           The number of ads that the search engine can show to a user is
                                                                       limited, and different positions on the search results page have
 2.2 Motivation behind Web Spam                                        different desirabilities for advertisers. Preliminary eye tracking
 Search engine optimization (SEO) is a legitimate way to improve       studies indicate a triangular region (Golden Triangle) of
 traffic to commercial sites. The preferred approach is to ensure      maximum visibility on the search results page [21]. The golden
 that the search engine spider can find and index the site and to      triangle is a right angled triangle aligned along the top of the first
 improve overall site quality by offering added value to online        search result and the left side of the results page. It extends from
 users. Online advertising can be used to further improve traffic,     the left top of the results page over to the top of the first result,
 but requires extra capital investment.                                then down to a point on the left side about three quarters of the
                                                                       way down the page. Generally, this area includes top sponsored
 Most major search engines sell advertising keywords. Vendors          links, top organic results and alternative results, including
 can bid directly on these advertising keywords and have their         shopping, news or local suggestions. An ad shown at the top of a
 commercial links served alongside search results. When search         page is more likely to be clicked than an ad shown at the bottom.
 engines serve sponsored ads, they are clearly marked so that users
 can tell them apart from search results easily. Web spammers on
                                                                       1
 the other hand act as intermediaries and sell search ranks for            Search engines associate the anchor text that is used to link to a
 specific queries to businesses [12]. These ranks are achieved             page with that page. By referring to target pages with anchor
 through various spamming techniques. Since these commercial               terms that have a negative connotation, malicious sites can
 sites are ranked inline with the other genuine search engine              cause these targets to become search results for negative query
 results, online users cannot tell them apart.                             terms [6].
Case 0:20-cv-60416-AMC Document 110-40 Entered on FLSD Docket 08/13/2021 Page 4 of 9



 Hence, search engines need a system for allocating the positions       3.1 Query Popularity
 to advertisers, and auctions are a natural choice. Currently, the      We define the popularity of a query to be proportional to the
 mechanisms most widely used by search engines are based on             number of times it occurs in the query logs during a specific time
 GSP.                                                                   period. Using this definition one can compute query lists such as
 In the simplest GSP auction, for a specific keyword, advertisers       the top 10 popular search queries for a day, a month, or even a
 submit bids indicating the maximum price they are willing to pay.      year. Most major search engines publish these results online at
 When a user enters a keyword, he receives search results along         different granularities. Table 1 presents a list of common sources
 with sponsored links, the latter shown in decreasing order of bids.    of popular queries. The list of top 5000 most popular queries was
 In particular, the ad with the highest bid is displayed at the top,    computed from MSN Search query logs. In this paper, we
 the ad with the next highest bid is displayed in the second            examine the cloaking properties of search results from these top
 position, and so on. If a user subsequently clicks on an ad in         5000 popular queries from Google5, MSN Search6, and Ask.com7.
 position k, that advertiser is charged by the search engine an                     Table 1. Common sources of popular queries
 amount equal to the next highest bid, i.e., the bid of an advertiser
 in position k + 1. If a search engine offered only one                          Engine                               URL
 advertisement per result page, this mechanism would be                      Google Zeitgeist       http://www.google.com/press/zeitgeist.html
 equivalent to the standard second price, or Vickrey-Clarke-
 Groves (VCG), auction [13]. With multiple positions available,             Yahoo Buzz Index                 http://buzz.yahoo.com/
 the GSP generalizes the second price auction (hence the name).
 Here, a winner pays the next highest bidder’s bid. Modified                MSN Search Insider        http://www.imagine-msn.com/insider/
 versions of GSP are used by Google AdWords2, Yahoo Search                     Ask.com IQ              http://sp.ask.com/en/docs/iq/iq.shtml
 Marketing (SM) 3 and MSN AdCenter 4 . For example, one
 common modification is to combine the advertisers bid price with           AOL Hot Searches     http://hotsearches.aol.com/search/hotsearch.jsp
 the expected click-through-rate (CTR) to compute an expected
                                                                            Dogpile Search Spy   http://www.dogpile.com/info.dogpl/searchspy/
 monetization score. Sponsored links are presented in decreasing
 order of expected monetization.                                                Lycos 50                       http://50.lycos.com/

 2.4 Semantic and Syntactic Cloaking
 Cloaking behavior that is aimed at manipulating the search engine      3.2 Query Monetizability
 is defined as semantic cloaking [19]. The exact definition of          Computing the monetizability of a query is not as straight forward
 semantic cloaking varies from search engine to search engine. On       as computing its popularity. Advertisers can bid for a single
 the other hand, syntactic cloaking is a simpler and more basic         keyword, a keyword and additional search terms, or a phrase. The
 variant of cloaking. Syntactic cloaking implies that different         bidding process can be blind or open, i.e., each bidder’s bid price
 content is served to automated crawlers vs Web browsers, but not       and identity may or may not be disclosed to other bidders8. Three
 different content to every visitor. Dynamic Web pages that serve       different types of matches are typically possible: broad match,
 different pages to every visitor would not be syntactically            phrase match, and exact match. Some providers support negative
 cloaking, but could be semantically cloaking. In this paper, our       or excluded keywords also. The advertiser also picks the type of
 operating definition for cloaking is more than just syntactic          matching done between the user search query and the bids. A
 cloaking. Syntactic cloaking is definitely cloaking, but dynamic       broad match occurs when the user query contains all of the
 Web pages are also addressed to some extent (see Section 6).           keywords (in any order). Bid keywords may be expanded to
                                                                        include plurals and relevant variations. Phrase match occurs when
                                                                        all bid keywords occur in the prescribed order in the search query.
 3. POPULARITY AND MONETIZABILITY                                       Both broad and phrase matches allow extraneous query words.
 Monitoring, evaluating, and understanding user behavior and
                                                                        Exact matching occurs only when the search query matches the
 preferences is crucial for search engine development, deployment,
                                                                        bid phrase exactly. No extraneous terms are allowed. The
 and maintenance. Search engines model and interpret user
                                                                        occurrence of negative or excluded keywords in the search query
 behavior to improve ranking, click spam detection, Web search
                                                                        suppresses any matching. The matching sponsored links are
 personalization, and other tasks [1,2,17]. Further, for billing and
                                                                        ranked based on relevance, monetizability (combination of bid
 reporting purposes every impression, user click, and referral
                                                                        price and CTR), and other factors.
 relating to each sponsored link are also logged. We propose
 mining these logs to determine query popularity and                    In this paper, we define the monetizabilty of a specific query to be
 monetizability. Such query categorization has been valuable for        proportional to the total revenue generated by sponsored ads
 improving collaborative Web search [15-17].
                                                                        5
                                                                            http://www.google.com
                                                                        6
                                                                            http://search msn.com
                                                                        7
                                                                            http://www.ask.com
                                                                        8
 2
     http://adwords.google.com/select/                                      For example, Yahoo SM auctions are not blind while Google’s
 3                                                                          AdWords and MSN’s AdCenter’s auctions are blind. Further,
     http://searchmarketing.yahoo.com/                                      not only the bid-price but the bidding advertiser might be
 4
     http://adcenter msn.com/                                               disclosed during these auctions.
Case 0:20-cv-60416-AMC Document 110-40 Entered on FLSD Docket 08/13/2021 Page 5 of 9



 served along side the search results (for that query) during a          5.1.1 Downloading Web Pages
 specific time period. The list of top 5000 most monetization            The first copy of the URL (C1) was obtained by mimicking a
 queries over a single day were computed from MSN Search’s               popular Web crawler (MSNBot) and the second (B1) was obtained
 advertisement logs. Note that the ad logs are used only to obtain       using a common Web browser’s (Internet Explorer) agent string.
 the top 5000 monetizable queries and their ranks. For simplicity,       The user-agent strings for MSNBot and Internet Explorer were
 we do not use their monetization scores. For each of these top          set to those given in Section 1. These first and second copies were
 5000 monetizable queries, we examine the cloaking properties of         checked for identical HTML content (simple string comparison).
 the resulting top 200 search results from Google, MSN Search,           If they were identical, the URL was marked as not cloaked. About
 and Ask.com.                                                            70−75% of the URLs fell under this category. The HTML content
                                                                         for the remaining 25−30% was converted to plain text and
 4. DATA SETS                                                            directly compared (simple string comparison). At this stage, about
                                                                         13.5% of the URLs produce identical text streams and are marked
 4.1 Query Data Sets                                                     as not-cloaked. The text streams are tokenized (using white space)
 We use two lists of 5000 queries each in the experiments. The           and their term frequencies are computed. About 0.5% of the
 first list is the set of the top 5000 most popular search queries       URLs produce identical term frequencies. The remaining URLs
 computed over one month. The second list is the set of the top          (about 12%) with differing text content were downloaded two
 5000 most monetizable search queries over one day. The former           more times to obtain a third (MSNBot, C2) and a fourth (Internet
 was obtained by processing search query logs, while the latter was      Explorer, B2) copy. These were then converted to text and their
 obtained by processing ad logs. Both logs were obtained from the        term frequencies calculated. Note that at the end of the download
 MSN search engine. 826 queries (17%) were the same between              process those URLs with only (C1, B1) pair of pages are not-
 the two lists.                                                          cloaked (by definition). The remaining URLs have four copies
                                                                         (C1, B1, C2, and B2) and need further processing.
 4.2 URL Data Sets
 For each query, the top 200 search results were obtained from           Each of the copies (C1, B1, C2, and B2) was asynchronously
 three search engines: Google, MSN Search, and Ask.com. On               crawled using different crawler threads. For example, all C1
 every search engine, each unique query was looked up only once.         copies were crawled by the first crawler thread. Similarly, all B1,
 Each query produced 600 search result URLs which typically              C2, and B2 copies were crawled by the first browser thread, the
 contain several duplicates. Each set of 5000 queries generated 3        second crawler thread, and the second browser thread,
 million URLs. Overall, the 5000 popular queries generated 1.49          respectively. The ordering of initiating URLs downloads was the
 million unique URLs (popular set), and the top 5000 monetizable         same for all four threads (with the exception of early out scenarios
 queries generated 1.28 million unique URLs (monetizable set).           where URLs were skipped by the C2, and B2 threads).
 Each unique URL was processed only once.                                In the event of a download failure, the download was reattempted
 Current search engines already employ numerous but unknown              once. URLs that failed download twice were dropped from
 anti-spam mechanisms. In our analysis, we assume that such Web          analysis. For both the popular and monetizable query URL sets,
 spam filtering/removal techniques are uniformly applied to the          less than 3% of the URLs failed to download. Overall, on average
 200 search results and the 5000 queries. This is likely the case for    of about 2.1 downloads are done per unique URL.
 automated filtering that is applied to the whole index, for example
 during the crawling phase. Manual Web spam removal is one               5.1.2 Normalized Term Frequency Difference
 special case where this assumption may not be invalid. Given its        A simple normalized term frequency difference (NTFD) between
 expense, manual filtering is likely to be limited to the top few (top   the four copies was used in computing a cloaking score. Let T1
 10 or top 20) search results for the most popular queries. Since we     and T2 be sets of terms from two Web pages after conversion and
 are looking at the top 200 results for the top 5000 queries, we         tokenization. Note that T1 and T2 may contain repeats. The
 conjecture that the impact of filtering on the overall results          normalized term frequency difference is computed as
 reported in this paper is small.
                                                                                           (T1 \ T2 ) ∪ (T2 \ T1 )            (T1 ∩ T2 )
 5. CLOAKING DETECTION RESULTS                                             D(T1 , T2 ) =                             = 1− 2
 We use a modified version of the syntactic cloaking detection                                   (T1 ∪ T2 )                   (T1 ∪ T2 )
 algorithm from [19]. For each URL, up to four copies of the Web
                                                                         Where |.| is the set cardinality operator and all set operations are
 page, denoted by C1, B1, C2, and B2, are downloaded and
                                                                         extended to work with sets with repeated terms. (T1 \ T2) is the set
 compared. There are several stages where an early out is possible
                                                                         of terms in the first page but not in the second page, (T2 \ T1) is
 making the modified procedure more efficient. During the
                                                                         the set of terms in the second page but not in the first page, and
 download process, many of the non-cloaked pages are detected
                                                                         (T1∪T2) is the aggregation of terms in both pages. The
 through simple HTML string comparisons, HTML to text
                                                                         normalization by the (T1∪T2) term reduces any bias that stems
 conversion, and text string comparisons. Normalized term
                                                                         from the size of the Web page. The NTFD score for any pair of
 frequency difference (NTFD) is subsequently used to compute a
                                                                         Web pages lies in [0,1]. In essence, for the same D(T1,T2), value,
 cloaking score and used to further reduce the set of possibly
                                                                         larger Web pages are allowed to have more terms that are
 cloaked URLs. Finally, using labeled data, a threshold for the
                                                                         different between the two pages. We note that the normalized
 cloaking score is chosen to classify remaining URLs. A flow chart
                                                                         term frequency difference is symmetric, i.e.,
 depicting the different stages is presented in Figure 1.
Case 0:20-cv-60416-AMC Document 110-40 Entered on FLSD Docket 08/13/2021 Page 6 of 9
Case 0:20-cv-60416-AMC Document 110-40 Entered on FLSD Docket 08/13/2021 Page 7 of 9
Case 0:20-cv-60416-AMC Document 110-40 Entered on FLSD Docket 08/13/2021 Page 8 of 9



 query and advertising logs, one can estimate the popularity and            spam Web pages,” In Proceedings of WebDB, pages 1-6,
 monetizability of arbitrary queries. Such estimates may be                 June 2004.
 valuable in prioritizing URLs to be tested for cloaking spam. We      [10] L. Graham and P. T. Metaxas (2003). “Of course it’s true; I
 hope to pursue these ideas in our future work.                             saw it on the internet!”: Critical thinking in the internet era.
                                                                            Commun. ACM, 46(5): 70–75, 2003.
 7. ACKNOWLEDGMENTS                                                    [11] Z. Gyöngyi and H. Garcia-Molina (2005), “Web spam
 We would like to thank Ahmad Abdulkader and Chris Meek for                 taxonomy,” In First International Workshop on Adversarial
 very useful and productive discussions on Cloaking detection. We           Information Retrieval on the Web (AIRWeb’05), Chiba,
 would also like to thank Chau Luu for help with our spam                   Japan, 2005.
 labeling efforts.
                                                                       [12] Z. Gyöngyi, H. Garcia-Molina and J. Pedersen, “Combating
                                                                            Web Spam with TrustRank,” In 30th International
 8. REFERENCES                                                              Conference on Very Large Data Bases, Aug. 2004.
 [1] E. Agichtein, E. Brill, S. Dumais, R. Ragno (2006),
     “Learning User Interaction Models for Predicting Web              [13] V. Krishna (2002). Auction Theory, Academic Press, 2002.
     Search Result Preferences,” To appear in SIGIR’2006: 29th         [14] A. Ntoulas, M. Najork, M. Manasse, and D. Fetterly (2006),
     Annual International ACM SIGIR Conference on Research                  “Detecting Spam Web Pages through Content Analysis,” In
     & Development on Information Retrieval, Seattle.                       Proceedings of the World Wide Web Conference 2006
 [2] E. Agichtein, E. Brill, S. Dumais (2006), “Improving Web               (WWW'06). pp. 83-92, Edinburgh, United Kingdom, May
     Search Ranking by Incorporating User Behavior,” To appear              23-26, 2006.
     in SIGIR’2006: 29th Annual International ACM SIGIR                [15] D. Shen, J-T. Sun, Q. Yang, Z. Chen (2006), “Building
     Conference on Research & Development on Information                    Bridges for Web Query Classification,” In Proceedings of
     Retrieval, Seattle.                                                    the 29th ACM International Conference on Research and
 [3] A. Back (2002), “Hash cash - a denial of service counter-              Development in Information Retrieval (SIGIR'06). Seattle,
     measure,”        Technical.      Report.    Available at:              USA, August 6-11, 2006.
     http://citeseer.ist.psu.edu/back02hashcash html                   [16] D. Shen, R. Pan, J-T. Sun, J. J. Pan, K. Wu, J. Yin and Q.
 [4] A. Benczúr, K. Csalogány, T. Sarlós and M. Uher (2005),                Yang (2005), “Q2C@UST: Our Winning Solution to Query
     “SpamRank – Fully Automatic Link Spam Detection,” In 1st               Classification in KDD Cup 2005,” SIGKDD Explorations.
     International Workshop on Adversarial Information                      Volume 7, Issue 2, December 2005.
     Retrieval on the Web, May 2005.                                   [17] C. Silverstein, H. Marais, M. Henzinger, and M. Moricz
 [5] B. Davison (2000), “Recognizing Nepotistic Links on the                (1999), “Analysis of a Very Large Web Search Engine
     Web,” In AAAI-2000 Workshop on Artificial Intelligence                 Query Log. SIGIR Forum,” 33(1):6--12, 1999.
     for Web Search, July 2000.                                        [18] J-T. Sun, X. Wang, D. Shen, H-J. Zeng, Z. Chen (2006),
 [6] I. Drost and T. Scheffer (2005), “Thwarting the negritude              “Mining Clickthrough Data for Collaborative Web Search,”
     ultramarine: Learning to identify link spam.” In Proceedings           In Proceedings of the World Wide Web Conference 2006
     of European Conference on Machine Learning, pages 96-                  (WWW'06). pp. 947-948, Edinburgh, United Kingdom, May
     107, Oct. 2005.                                                        23-26, 2006.

 [7] C. Dwork, A. Goldberg, and M. Naor (2003), “On Memory-            [19] B. Wu and B. D. Davison (2005) “Cloaking and Redirection:
     Bound Functions for Fighting Spam,” Proceedings of the                 A Preliminary Study,” In Proceedings of AIRWeb'05, May
     23rd Annual International Cryptology Conference (CRYPTO                10, 2005, Chiba, Japan.
     2003), pages 426-444, Santa Barbara, CA, August 2003.             [20] Baoning Wu and Brian D. Davison. (2006), “Detecting
                                                                            Semantic Cloaking on the Web,” Accepted in 15th
 [8] B. Edelman, M. Ostrovsky, and M. Schwarz (2005),                       International World Wide Web Conference, Industrial Track,
     “Internet Advertising and the Generalized Second Price                 Edinburgh, Scotland, May 22-26, 2006.
     Auction: Selling Billions of Dollars Worth of Keywords,”          [21] “Did-it, Enquiro, and Eyetools Uncover Google’s Golden
     November 2005, NBER Working Paper No. W11765                           Triangle: New Eye Tracking Study verifies the importance of
     Available at SSRN: http://ssrn.com/abstract=847037                     page position and rank in both Organic and PPC search
 [9] D. Fetterly, M. Manasse, and M. Najork (2004), “Spam,                  results for visibility and click through in Google.” Available
     damn spam, and statistics: Using statistical analysis to locate        at http://www.prweb.com/releases/2005/3/prweb213516 htm
Case 0:20-cv-60416-AMC Document 110-40 Entered on FLSD Docket 08/13/2021 Page 9 of 9


Control Nu File Path Capture Ur Original Ca Filename Document Capture TimHash    File Size (MThumbnail Unique Id Item Type I Item Type File DownloScreenshot Screenshot Screenshot Screenshot File Upload File Description
           My Folders https //ma https //maxchickering null   ######## 44805c8dd        0.32 pdf.png   pdf.png          26 file_captur application/pdf                                        0000-00-00null
